—Appeal by defendant from a judgment of the Supreme Court, Westchester County (Hickman, J.), rendered April 13, 1984, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
*909Judgment affirmed.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606).
We have considered defendant’s argument that his sentence was excessive and find it to be without merit. Mollen, P. J., Gibbons, Brown, Niehoff and Eiber, JJ., concur.